345 S.W.3d 392 (2011)
Andrew T. MARTELLO, Appellant,
v.
Maria VANDERCLOK, et al., Respondents.
No. ED 95651.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Tom Applebaum, St. Louis, MO, for appellant.
Stephen M. Strum, Sara M. Obermark, Jon W. Jordan, St. Louis, MO, for respondents.
Before: CLIFFORD H. AHRENS, P.J., ROY L: RICHTER, J., and GARY M. GAERTNER, JR., J.


*393 ORDER

PER CURIAM.
Andrew T. Martello (Appellant) appeals from the trial court's judgment granting the motions to dismiss filed by defendants, Marie Vanderklok, Touchpoint Autism Services f/k/a The Judevine Center for Autism (Touchpoint), and Rebecca Black-well (collectively, Defendants).[1] We have reviewed de novo the briefs of the parties and the record on appeal, and we find Appellant's claims of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).
NOTES
[1]  Martello's claims against defendants Missouri Division of Elementary & Secondary Education and Behavioral Analysis Certification Board were also dismissed, but he does not appeal those dismissals.